Moore, C. J.
This is an action brought for slander. The declaration contains five counts. The first one, after the usual statement that plaintiff was a person of good name, etc., avers:
“Yet the defendant, well knowing the premises, but contriving and maliciously intending to injure the plaintiff, and to bring him into public scandal and disgrace, heretofore, to wit, on the 19th day of June, A. D. 1903, at the county aforesaid, in a certain discourse which he then and there had of and concerning the plaintiff in the presence and hearing of and to one William Salmon, a reputable and influential citizen of Frontier, in said county, falsely and maliciously said to the said William Salmon as follows, *2to wit, ‘ Uncle Billy, don’t you want to go and help catch a thief ?’ (meaning thereby that the plaintiff was a thief, and had stolen wood from the defendant, and still had it in possession, capable of detection and exposure, and that said Salmon was desired to go with defendant and help catch the plaintiff in possession of the wood which he had stolen from the defendant).”
The third count reads:
“And-afterwards, to wit, on the 19th day of June, A. D. 1903, at the said county of Hillsdale, in a certain discourse which the defendant then had of and concerning the plaintiff, and further contriving and intending to injure the plaintiff as aforesaid, the defendant then and there, in the presence and hearing and to one Jonathan Sherman, a reputable and influential citizen of Frontier, aforesaid, falsely and maliciously spoke and published of and concerning the plaintiff other false, scandalous, malicious, and defamatory words following; that is to say, ‘I (meaning defendant) saw Fred Blount (meaning plaintiff) take wood off from my pile, and he has it now on his wagon, and I (defendant) want you (Sherman) to go with me to the mill, and see it unloaded; ’ defendant meaning thereby to impress said Sherman that plaintiff had stolen defendant’s wood, and then had it on his wagon, and that defendant desired said Sherman to go with him to the mill and witness the exposure of the crime.”
The defendant demurred to each count in this declaration, and the demurrer was sustained. The demurrer as to these counts is as follows:
‘ ‘ In the first count of said declaration there is no colloquium, inducement, or statement of facts that in any wise show that the alleged slanderous words were meant to apply to the plaintiff, nor that they did apply to the plaintiff, nor that they were understood to apply to the pi aintiff. And there is no statement of facts showing that said words were spoken of concerning said plaintiff. * * *
: “ In the third count of the plaintiff’s declaration there is no colloquium, inducement, nor statement of facts showing that the words alleged to have been spoken were spoken of and concerning the plaintiff, nor that they imputed a crime to the plaintiff, nor in any way connecting said words nor the speaking thereof with the plaintiff.”
*3We think these counts stated causes of action under the following authorities: Vickers v. Stoneman, 73 Mich. 419; Ayres v. Toulmin, 74 Mich. 44; Hewitt v. Morley, 111 Mich. 187; Loranger v. Loranger, 115 Mich. 681; Derham v. Derham, 123 Mich. 451.
The demurrer is overruled, and the case is remanded, with the usual time given to defendant to plead.
Carpenter, McAlvay, Grant, and Blair, JJ., concurred.